UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1744


SANTA ESPERANZA VILLANUEVA GUERRERO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 14, 2014              Decided:   November 26, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Santa Esperanza Villanueva Guerrero, Petitioner Pro Se. Michael
Christopher Heyse, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Santa     Esperanza      Villanueva         Guerrero,         a    native    and

citizen of the Dominican Republic, petitions for review of an

order of the Board of Immigration Appeals (“Board”) dismissing

her   appeal    from    the    immigration           judge’s      order      finding    her

removable.     We deny the petition for review.

           In her pro se informal brief, Guerrero contends her

counsel was ineffective and that her removal would be an extreme

hardship to her children.            Because she does not challenge the

Board’s conclusion that she was removable, the issue is waived.

See 4th Cir. R. 34(b).          Guerrero’s issues in her informal brief

were not raised on appeal to the Board.                      Because she failed to

exhaust the issues, we are without jurisdiction to review them.

See Asika v. Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004).

           Accordingly,       we    deny       the    petition     for       review.      We

dispense     with    oral     argument     because          the    facts       and     legal

contentions    are     adequately    presented         in    the    materials        before

this court, and argument would not aid the decisional process.



                                                                      PETITION DENIED




                                           2